In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-788V
                                          UNPUBLISHED


    PATRICIA PARKS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: December 28, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Diphtheria acellular Pertussis (Tdap)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Naseem Kourosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

       On June 29, 2020, Patricia Parks filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by a tetanus diphtheria acellular pertussis (“Tdap”)
vaccine administered on January 6, 2018. Petition at 1; Stipulation, filed at December 21,
2021, ¶¶ 1, 2. Petitioner further alleges that the vaccine was administered within the
United States; that she sustained a SIRVA as set forth in the Table or that her injury was
caused in fact by the vaccine; that she experienced the residual effects of her condition
for more than six months; and that there has been no prior ward or settlement of a civil
action for damages on her behalf as a result of her condition. Petition at 6; Stipulation at
¶¶ 3-5. Respondent denies that Petitioner sustained a SIRVA Table injury; denies that
the vaccine caused Petitioner’s allege shoulder injury, or any other injury; and denies that
Petitioner’s current condition is a sequela of a vaccine-related injury.” Stipulation at ¶ 6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on December 21, 2021, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

          A. A lump sum of $50,000.00 in the form of a check payable to Petitioner; and

          B. A lump sum of $1,523.67 3 representing reimbursement of a Medicaid lien for
             services rendered to Petitioner by the State of Louisiana UnitedHealthcare
             Community Plan, in the form of a check payable jointly to Petitioner and
             Optum 4, to be sent to

                                  Optum
                                  Attention:       Melissa Calderon
                                                   Group: Healthy Louisiana, #LABYHP
                                                   File #: 57725780
                                  L-3994
                                  Columbus, OH 43260-3994

Stipulation at ¶ 8. This amount represents compensation for all items of damages that
would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 5

IT IS SO ORDERED.


                                           s/Brian H. Corcoran
                                           Brian H. Corcoran
                                           Chief Special Master



3
 This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause of
action the State of Louisiana may have against any individual as a result of any Medicaid payments the
State of Louisiana has made to or on behalf of petitioner as a result of petitioner's alleged injury relating to
a vaccine administered on January 6, 2018, under Title XIX of the Social Security Act, see 42 U.S.C. §
300aa-15(g), (h).
4
    Petitioner agrees to endorse this check to Optum.
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                        2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


PATRICIA PARKS,

                       Petitioner,
                                                             No. 20-788V (ECF)
V.                                                           Chief Special Master Corcoran

SECRETARY OF HEALTH
AND HUMAN SERVICES,

                       Respondent.



                                          STIPULATION

       The parties hereby stipulate to the following matters:

        1. Patricia Parks, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 et seq. (the ''Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

tetanus diphtheria acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received a Tdap vaccine on January 6, 2018.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that petitioner sustained a shoulder injury related to vaccine

administration ("SIRVA'') as set forth in the Table, or, in the alternative, that petitioner's alleged

shoulder injury was caused in fact by the vaccine. Petitioner further alleges that petitioner

experienced the residual effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on petitioner's behalf as a result of petitioner's condition.
         6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that

petitioner's current condition is a sequela of a vaccine-related injury.

         7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

         A.      A lump sum of $50,000.00 in the form of a check payable to petitioner; and

         B.      A lump sum of$1,523.67 1 representing reimbursement of a Medicaid lien for
                 services rendered to petitioner by the State of Louisiana UnitedHealthcare
                 Community Plan, in the form of a check payable jointly to petitioner and Optum,
                 to be sent to:

                                Optum
                                Attention: Melissa Calderon
                                           Group: Healthy Louisiana, #LABYHP
                                           File #: 57725780
                                L-3994
                                Columbus, OH 43260-3994

                 Petitioner agrees to endorse this check to Optum.

This amount represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).



1 This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of Louisiana may have against any individual as a result of any
Medicaid payments the State of Louisiana has made to or on behalf of petitioner as a result of
petitioner' s alleged injury relating to a vaccine administered on January 6, 2018, under Title XIX
of the Social Security Act, see 42 U.S.C. § 300aa-15(g), (h).
                                                  2
        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and petitioner's attorney represent that compensation to be provided

pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can

reasonably be expected to be made under any State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i). subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for petitioner's benefit as contemplated by a strict

construction of 42 U.S.C. §§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in petitioner's

individual capacity, and on behalf of petitioner's heirs, executors, administrators, successors or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of



                                                    3
action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the Vaccine Program, 42 U.S.C.

§ 300aa-10 et seq., on account of, or in any way growing out ot: any and all known or unknown,

suspected or unsuspected personal injuries to or death of petitioner resulting from, or alleged to

have resulted from, the Tdap vaccination administered on January 6, 2018, as alleged by

petitioner in a petition for vaccine compensation filed on or about June 29, 2020, in the United

States Court of Federal Claims as petition No. 20-788V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.




                                                  4
        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Service that the Tdap vaccine caused petitioner's alleged injury

or any other injury or petitioner's current disabilities, or that petitioner suffered an injmy

contained in the Vaccine Injury Table.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators. successors, and/or assigns.

                                     END OF STIPULATION




                                                  5
    Respectfully submitted,

    PETITIONER:


    Patricia Parks (Dec 131 202117:35 CST)

    PATRICIA PARKS


    ATTORNEY OF RECORD                                AUTHORIZED REPRESENTATIVE
    FOR PETITIONER:                                   OF THE ATTORNEY GENERAL:



             27
    JIMM A.ZGHEIB
    Zgheib Sayad, P.C.
    75 South Broadway, 4th Floor
                                                  -~~\he~~
                                                  HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch
    White Plains, NY 10601                            Civil Division
    Tel: (914) 729-1110                               U.S. Department of Justice
    Email: jim@vaccinelawyers.com                     P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, DC 20044-0146


    AUTHORIZED REPRESENTATIVE                         ATTORNEY OF RECORD FOR
    OF THE SECRETARY OF HEALTH                        RESPONDENT:
    AND HUMAN SERVICES:


[:)a&,_   ~ I                  l/r/SC/1 A/J~j'~
    TAMARA OVERBY                                     NASEEM KOUROSH
    Acting Director, Division of Injury               Trial Attorney
     Compensation Programs                            Torts Branch
    Health Systems Bureau                             Civil Division
    Health Resources and Services                     U.S. Department of Justice
     Administration                                   P.O. Box 146
    U.S. Department of Health                         Benjamin Franklin Station
     and Human Services                               Washington, DC 20044-0146
    5600 Fishers Lane, 08N146B                        Tel: (202) 305-1159
    Rockville, MD 20857                               Email: naseem.kourosh@usdoj.gov



    Dated:       Ju/zdzoz.,(


                                                  6